AFFIRM; and Opinion Filed March 7, 2014.




                                                      S
                                          Court of Appeals
                                                          In The


                                   Fifth District of Texas at Dallas
                                                    No. 05-13-01621-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF C.M.

                                      On Appeal from the Probate Court No. 3,
                                               Dallas County, Texas
                                        Trial Court Cause No. MI-13-03639

                                         MEMORANDUM OPINION
                      Before Chief Justice Wright, Justice Moseley, and Justice Richter 1
                                          Opinion by Justice Richter
           C.M. appeals from a judgment of commitment for temporary inpatient mental health

services. In nine issues, appellant contends that there is no evidence or the evidence is legally

and factually insufficient to support a finding by clear and convincing evidence that: (1) as a

result of mental illness, he was likely to cause serious harm to himself or others; (2) his ability to

function independently was deteriorating because of mental distress; and (3) he was unable to

make a rational decision as to whether or not to submit to treatment. We overrule C.M.’s issues

and affirm the trial court’s judgment of involuntary commitment.

                                                       Background

          C.M. has been a patient at Terrell State Hospital five times since 2003.           His last

commitment was from October 11, 2013 to October 15, 2013. Around October 23, 2013,

   1
       The Hon. Martin Richter, Justice, Assigned
appellant arrived voluntarily at Green Oaks Hospital seeking treatment.             After examining

appellant, Dr. Butler completed a certificate of examination, noting appellant’s diagnosis as

“bipolar I manic, severe, with psychosis.”         The hospital report noted that appellant was

constantly talking, yelling, rapping, singing very loudly and had “very pressured” speech. The

hospital report also stated that appellant was violent and aggressive, sexually inappropriate,

refused medication, and did not respond to redirection.

       The next day, an application for court ordered temporary mental health services was filed

with a physician’s certificate of medical examination for mental illness signed by Dr. Butler.

Appellant was transferred to Terrell State Hospital. The following week, Dr. Margaret Weidow,

a staff psychiatrist at Terrell State Hospital, evaluated appellant and filed a second physician’s

certificate of medical examination for mental illness. That certificate also identifies appellant’s

diagnosis as “bipolar I disorder, most recent episode, manic.” On November 7, 2013, the trial

court held a commitment hearing, at which both Dr. Weidow and appellant testified. The trial

court granted the application and ordered commitment at Terrell State Hospital for a period of

time not to exceed ninety days. C.M. timely appealed the judgment of involuntary commitment.

                                          Burden of Proof

       A trial court may order temporary inpatient mental health services only if it finds by clear

and convincing evidence that the patient is mentally ill and as a result of that mental illness, at

least one of three criteria results: the patient (1) is likely to cause serious harm to himself; (2) is

likely to cause serious harm to others; or (3) is suffering severe and abnormal mental, emotional,

or physical distress, is deteriorating in his ability to function independently, and is unable to

make a rational and informed decision as to whether or not to submit to treatment. TEX. HEALTH

SAFETY CODE ANN. § 574.034(a)(2)(A),(B), and (C)(i)-(iii) (West 2010). To constitute clear and

convincing evidence under section 574.034, the evidence must include expert testimony and,

                                                 –2–
unless waived, evidence of a recent overt act or a continuing pattern of behavior that tended to

confirm: (1) the likelihood of serious harm to the patient or others; or (2) the patient’s distress

and the deterioration of the patient’s ability to function. TEX. HEALTH SAFETY CODE ANN. §

574.034(d) (West 2010).

                                      Standard of Review

       In a legal sufficiency review where the burden of proof is clear and convincing evidence,

we examine all the evidence in the light most favorable to the finding to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that the finding was true.

In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). Likewise, in reviewing a factual sufficiency

claim, we will consider the evidence that the fact finder could reasonably have found to be clear

and convincing and then determine, based on the entire record, whether the fact finder could

have formed a firm belief or conviction that the allegations in the application were proven. Id.

                                           Discussion

       Here, the trial court found that commitment was justified under all three criteria for court

ordered mental commitment. In nine issues, appellant contends (1) the evidence is legally

insufficient to support any of the three criteria necessary for court ordered mental commitment,

and (2) the evidence is legally and factually insufficient to support the necessity for commitment,

specifically because he contends there was no evidence presented by the State at the hearing of a

recent overt act or continuing pattern of behavior that tended to confirm he met any of the three

criteria necessary for a court ordered mental commitment. At the commitment hearing, Dr.

Weidow testified that appellant has a history of mental illness and has been to Terrell State

Hospital several times since 2003. According to Dr. Weidow, appellant has bipolar I disorder,

most recent episode, manic with psychotic features. She described appellant as highly grandiose,

euphoric, and manic. She testified that when appellant arrived at Green Oaks, he was constantly

                                               –3–
talking, rapping, had very pressured speech and was difficult to follow and it was difficult to

obtain meaningful information from him.

        In Dr. Weidow’s opinion, appellant is likely to cause serious harm to himself because his

loud singing is irritating to his peers, and as a result, puts him at some risk. She does not believe

that he is sleeping well. Appellant also takes his medication intermittently. He refuses certain

medication because he believes he is allergic to them. Dr. Weidow testified that no allergies or

side effects from any medication have been documented in appellant’s record. She further

testified that appellant is likely to cause harm to others. At Green Oaks, she said that he struck

two different mental health technicians in the face and clenched another technician’s testicles.

At Terrell State Hospital, she testified that there was a physical altercation with a male peer after

appellant was told several times to stop singing and being inappropriate with female peers, and

that there was also an incident where appellant suddenly went and laid down on a female peer

who was lying on a couch in the day area. She testified that appellant is deteriorating in his

ability to function independently, and that he is not able to make a rational and informed decision

as to whether to submit to treatment. In Dr. Weidow’s opinion, it would be in appellant’s best

interest to receive inpatient treatment at Terrell State Hospital at this time, and that there are no

less restrictive alternatives available.

        Appellant also testified at the commitment hearing. He testified that he went to Green

Oaks to combine pain management treatment with psychiatric treatment, and both times that he

checked in voluntarily they have tricked him into receiving involuntary treatment. Appellant

stated that he is allergic to Haldol. He testified that his extreme behaviors were reactionary

because he is allergic to the medication and he believes they are trying to kill him by

administering it to him. He also testified that his psychotic behaviors were a result of the

medication, and that he does not “need any of the psychiatric medications out in real life.” He

                                                –4–
said that as far as some of his behaviors, “they’re falsifying things, some things they are over

reporting, and like over exaggerating.”        He admitted to making sexually inappropriate

statements. Appellant disagreed with Dr. Weidow’s diagnosis that he is bipolar or manic. He

also disputed Dr. Weidow’s account of the incident where he laid down on a female peer. He

said that they were good friends, they were playing and that he did not even lay down on her.

Appellant told the Court that he was supposed to head to Los Angeles to audition for a reality

show, but that it was confidential. Appellant rambled about his music career, his music company

and affiliations he has in the music industry. Appellant said that if he were released, he “just

needs to get out of the country.”

       After reviewing the record, we hold the trial court could have reasonably formed a firm

belief or conviction that C.M. is mentally ill and as a result of that illness, as confirmed by his

recent overt acts and continuing pattern of behavior, was likely to cause harm to himself or

others, was deteriorating in his ability to function independently due to mental distress, and was

unable to make a rational and informed decision about whether or not to submit to treatment.

We conclude that the evidence is legally and factually sufficient to support the trial court’s

judgment.

       Accordingly, we overrule C.M.’s nine points of error and affirm the judgment of the

involuntary commitment.




                                                     /Martin Richter/
                                                     MARTIN RICHTER
                                                     JUSTICE, ASSIGNED


131621F.P05

                                               –5–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THE STATE OF TEXAS FOR THE BEST                       On Appeal from the Probate Court No. 3,
INTEREST AND PROTECTION OF C.M.                       Dallas County, Texas
                                                      Trial Court Cause No. MI-13-03639.
No. 05-13-01621-CV                                    Opinion delivered by Justice Richter. Chief
                                                      Justice Wright and Justice Moseley
                                                      participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 7th day of March, 2014.




                                                      /Martin Richter/
                                                      MARTIN RICHTER
                                                      JUSTICE, ASSIGNED




                                                –6–